UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7844


DEMARIS L. GRICE,

                  Petitioner - Appellant,

          v.

FRANK L. PERRY,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:14-cv-00425-FDW)


Submitted:   June 28, 2016                       Decided:    July 5, 2016


Before NIEMEYER     and   AGEE,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Demaris L. Grice, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demaris L. Grice seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties      are     accorded   30       days   after    the    entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”           Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The      district    court’s    final     judgment      was    entered    on   the

docket on November 26, 2014.             The notice of appeal was filed, at

the earliest, on November 13, 2015. *                   Because Grice failed to

file       a   timely    notice   of   appeal     or   reopening      of   the    appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3